OPINION — AG -** COUNTY BOARD OF HEALTH — LEASING BUILDING ** THE ROGERS COUNTY BOARD OF HEALTH MAY LEASE ON A YEAR TO YEAR BASIS A BUILDING FROM THE CLAREMORE INDUSTRIAL AUTHORITY FOR USE AS AN OPERATING FACILITY FOR THE ROGERS COUNTY HEALTH DEPARTMENT, AND THE COUNTY 'MAY' TAKE TITLE TO THE BUILDING IF AND WHEN THE BOARD OF HEALTH'S TOTAL RENTAL PAYMENTS EQUAL TO THE PURCHASE PRICE, IF THE CONTRACT ALSO SPECIFICALLY PROVIDES FOR THE RENTAL OF THE BUILDING ON AN ANNUAL BASIS; THAT THE COUNTY BOARD OF HEALTH HAS THE OPTION OF RENEWING THE CONTRACT ANNUALLY OR ALLOWING IT TO TERMINATE; THAT THE CONSIDERATION FOR SUCH RENTAL DOES 'NOT' EXCEED THE REASONABLE RENTAL VALUE OF THE BUILDING; AND THE CONTRACT DOES 'NOT' PURPORT TO OBLIGATE THE COUNTY HEALTH BOARD (OR ANY OFFICER, AGENCY, OR DEPARTMENT THEREOF) FOR ANY PERIOD OF TIME OR SUM OF MONEY WHICH WOULD BE IN VIOLATION OF THE OKLAHOMA CONSTITUTION OR STATUTES; THAT IT CONTAINS A PROVISION THAT IF THE TOTAL RENTALS PAID SHOULD EVER EQUAL A STATED OR DEFINITELY DETERMINABLE AMOUNT (WHICH AMOUNT, FOR CONVENIENCE, MIGHT BE REFERRED TO IN THE CONTRACT AS " PURCHASE PRICE ") THEN THE BUILDING WOULD BELONG TO THE COUNTY, AND THE LESSOR WOULD THEN DELIVER APPROPRIATE EVIDENCE OF TITLE TO THE COUNTY, AND THAT THE CONTRACT BE APPROVED BY THE STATE COMMISSIONER OF HEALTH. (HEALTH DEPARTMENT, LEASE, RENTAL, BUILDING, SITES, FISCAL YEAR, AGREEMENT, CONTRACT) CITE: ARTICLE X, SECTION 26 63 O.S. 1-208 [63-1-208], OPINION NO. NOVEMBER 12, 1958, OPINION NO. FEBRUARY 3, 1961 (DANIEL J. GAMINO)